DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprising” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dam (11,000,623 B2) in view of Fu (2007/0283672 A1).
Regarding to claim 1, Dam discloses a personal air sterilization and purification device (2 in Fig. 7), comprising: a purification device body (4 in Fig. 1), a filter element (col. 2, lines 52-56), and a sterilization assembly (col. 1, lines 28-42 and line 65 through col. 2, line 3), wherein the filter element being detachably installed to the purification device (2), and the sterilization assembly being fixedly installed inside the filter element unit (col. 2, lines 45-61).  Dam discloses a filter element such as an HEPA positioned along the air pathway between the inlet and the outlet of the purifying device (col. 2, lines 52-56) but the air purifying device may be removable to change a filter (see col. 10, lines 3-5).  Fu discloses an air purification device (2 in Fig. 1) including a filter unit (40) held in a frame (20) with an impeller (5) and a cover (30) which has two opposite side walls each formed with a flexible snapping hook (34) detachably snapped into a related one of the slots (24) of the frame (20) so that the cover (30) can be mounted on and detached from the frame (20) easily and rapidly through the snapping hooks (34) and the slots (24) thereby greatly facilitating a user mounting and detaching the impeller (5).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the filter of Dam to be removable within the impeller cover by the snapping structure as taught by Fu since removable unit would effectively facilitate easy access to the filter or impeller for routine maintenance or change-out due to life.
Regarding to claim 2, Fu discloses the filter element cover including a ventilation cover (10 in Fig. 5) and a snap-fit cover (30) which are integrated each other, wherein the ventilation cover (10) is provided with a plurality of ventilation holes (13 in Fig. 5), and the snap-fit cover (30) is provided with a plurality of clamping feet (34 in Fig. 1), and the filter element cover (20) are fitted to the purification device body through the plurality of clamping feet (34) and the a plurality of bayonets (24 in Fig. 1).
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dam (11,000,623 B2) in view of Fu (2007/0283672 A1), as applied supra, and further in view of Genereux et al (9,737,895 B2).
Regarding to claim 3, Dam discloses the sterilization assembly comprising: a flexible circuit board (22, col. 6, lines 42-63), a plurality of sterilization units (col. 7, lines 27-41) but the circuit board has no USB cable or no USB connector.  Genereux et al disclose a personal rechargeable portable air purifier (18 in Fig. 1B) comprising a USB cable (16) and a USB connector (see Fig. 1B).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a USB cable with a connector as taught by Genereux et al to recharge the internal battery, and often an LED is also provided to give a signal indication of charge and/or use status of the air purifying device (col. 4, lines 28-31).
Regarding to claim 4, Dam discloses the personal air sterilization and purification device comprising: a device main housing (4 in Fig. 1), a power supply (68 in Fig. 14), a fan assembly (20 in Fig. 7), a control circuit board (22), and an air inlet (6), the fan assembly (20) is fixedly installed on one side of an interior of the device main housing (4), the control circuit board (22) is fixedly installed on the main housing (4), the power supply (68) is fixedly installed between the fan assembly (20) and the control circuit board (22), both the power supply (68) and the fan assembly (20) are connected to the control circuit board (22), the air inlet (6) is arranged on one side other than the side on which the fan assembly (20) opposites to the power supply (68), one end of the air inlet (6) passes through the device main housing (4) and communicates with an interior of the fan assembly (20), and the other end of the air inlet communicates with a breathing apparatus of a user (see Figs. 25 & 26).
Regarding to claim 5, Fu shows in Figure 1 that the device main housing comprises: an upper housing (30) and a lower housing (20), the upper housing (30) is detachably installed at an upper end of the lower housing, an outer edge of the upper housing matches an outer edge of the lower housing, the notch  (34) is formed on a side of an upper portion of the upper housing (30), the filter element (40) is placed on the supporting edge (27), the air inlet opening (23) directly faces an upper portion of the fan assembly (5), a mounting opening is disposed at one side of the lower housing (20).
Regarding to claim 6, Fu shows in Figure 1 that the fan assembly (5) comprises: an upper sealing wall, a side sealing wall, and a turbo fan, the turbo fan is fixedly installed on a side of an upper surface of the lower housing (20), the side sealing wall is installed at an upper surface of the lower housing in a vertical direction, the turbo fan is enclosed in the side sealing wall, the side sealing wall communicates with the mounting opening, the upper sealing wall is arranged in a horizontal direction, the upper sealing wall is fixedly installed in the side sealing wall, a contour of the upper sealing wall matches a contour of the side sealing wall, an air inlet opening is formed in the upper sealing wall, an inner edge of the lower air duct opening matches an outer edge of the turbo fan (5), the lower air duct opening directly faces the upper air opening. 
Regarding to claim 7, Genereux et al disclose the control circuit board is further provided with a USB interface (see 10 in Fig. 1B), the USB interface is arranged on one side other than the side on which the control circuit board opposites to the power supply, the USB interface runs through the device main housing (18), and the USB interface matches the USB connector (col. 4, lines 14-31).
Regarding to claims 8 and 9, Dam discloses the sterilization unit being ultraviolet LED (col. 1, line 65 through col. 2, line 3) and it can be a multiple of units as a matter of design choice, as needed.
Regarding to claim 10, Genereux et al show in Figure 6 that a clamping hook (96) is arranged on an outer wall of the main housing (18) close to the USB interface, one end of the USB cable, close to the USB connector, is operatively snapped onto the clamping hook (96).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 03, 2022